On an application for an injunction pendente lite, plaintiffs claimed that the object of the picketing was for the unlawful labor objective of compelling them, as employers, to recognize defendant union as the bargaining agent for plaintiffs’ employees, even though none of their employees was a member of defendant union, and defendant union concededly was not the choice of plaintiffs’ employees to represent them. In opposition, defendant union denied that the signing of a contract and recognizing the union as the bargaining agent of plaintiffs’ employees was its present purpose, although the union admitted that that was its future aim. The union claimed that the present object of the picketing was to unionize plaintiffs’ employees. Under plaintiffs’ version, the picketing was unlawful and could be enjoined. (Goodwins, Inc., v. PLagedorn, 303 N. Y. 300; Building Service Union v. Gazzam, 339 U. S. 532; Metropolis Country Club V. Lewis, 202 Mise. 624, affd. 280 App. Div. 816.) If defendant’s version were true, picketing could not be enjoined. (May’s Furs é Beady-to-Wear v. Bauer, 282 N. Y. 331; Carl Ahlers, Inc., v. Papa, 65 N. Y. S. 2d 867, affd. 272 App, Div. 905.) Without making a finding as to this disputed issue, and without a hearing, Special Term granted an injunction pendente lite, and the union appeals. Order reversed, without costs, and matter remitted to Special Term for immediate hearing before the court or an Official Referee to determine the purpose of the picketing, whether lawful or unlawful, and whether all picketing should or should not be enjoined. The disputed issue as to the purpose of the picketing cannot be resolved on the conflicting affidavits before the court. Nolan, P. J., Adel, Wenzel, Beldock and Murphy, JJ., concur.